Per Curiam.
The evidence in this case, implicating the appellant, Louis Cavello, in the commission of the robbery for which he has been convicted, in *588addition to being wholly contradicted, is of very doubtful value when the surrounding circumstances are given consideration. One police officer only testified to the facts which resulted in the conviction. The testimony of several other police officers was either inconsistent or at variance with the testimony offered against the appellant. These officers testified that they followed the other defendants from the scene of the crime, but admitted that they did not see this appellant at any time after half-past seven o’clock on the evening of January 14, 1934, which was several hours before the commission of the crime for which the appellant has been convicted. At the time when the appellant was first observed he was in the company of several of the other defendants.
Complaint is also made that the facts were stated by the court in such a manner as to intimate to the jury that the court was of the opinion that the appellant was guilty.
In a closely contested case errors which might otherwise be overlooked as unimportant may require a reversal. We believe that the appellant is entitled to a trial with which he can have no just cause for complaint. The judgment of conviction should, therefore, be reversed and a new trial ordered.
Present — Martin, P. J., Merrell, O’Malley, Glennon and Untermyer, JJ.
Judgment reversed and a new trial ordered.